Case: 20-40807       Document: 00516269397            Page: 1      Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                   April 6, 2022
                                      No. 20-40807                                Lyle W. Cayce
                                                                                       Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Antonio Gonzalez-Aros,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:20-CR-1323-1


   Before Jolly, Smith, and Engelhardt, Circuit Judges.
   Per Curiam:*

          Antonio Gonzalez-Aros pleaded guilty of conspiring to transport
   illegal aliens within the United States. 8 U.S.C. § 1324. The district court
   accepted his plea by videoconference because it found that delaying his plea
   hearing would seriously harm the interests of justice. But it failed to provide
   “specific reasons” for that finding as required by the CARES Act, Pub. L.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40807      Document: 00516269397           Page: 2    Date Filed: 04/06/2022




                                     No. 20-40807


   No. 116-136, § 15002(b)(2)(A), 134 Stat. 281, 528–29 (2020). The court also
   misspoke when it granted the government’s request to award Gonzalez-Aros
   a one-level departure per his plea agreement.
          He says both were plain errors. We disagree and affirm.

                                           I.
          In May 2020, Border Patrol agents encountered Gonzalez-Aros at an
   immigration checkpoint just north of Laredo, Texas. During an inspection of
   the semitruck he was driving, a service canine alerted. A search revealed that
   he was transporting forty-nine illegal aliens, leading to his arrest.
          Gonzalez-Aros agreed to plead guilty of violating § 1324. As part of
   the deal, the government promised to recommend a one-level downward
   departure under Section 5K3.1 of the Sentencing Guidelines for early
   disposition.
          Gonzalez-Aros’s plea hearing occurred in July 2020. Because of the
   COVID pandemic, the district court accepted his guilty plea by video-
   conference. Before doing so, it confirmed that Gonzalez-Aros understood his
   right to have his plea hearing in person, had consulted with his attorney, and
   had affirmatively consented to utilizing videoconferencing technology. As
   required by the CARES Act, it also found that delaying the hearing would
   seriously harm the interests of justice. § 15002(b)(2)(A). But it failed to pro-
   vide the “specific reasons” for its finding that the Act also requires. Id.
          Gonzalez-Aros was sentenced in November. The PSR reflected the
   government’s recommendation of a downward departure under Sec-
   tion 5K3.1 but mistakenly stated that the government had recommended a
   two-level instead of a one-level departure. The district court noticed that
   mistake and then applied the correct one-level departure that the government
   had recommended under the plea. The court explicitly identified that depar-




                                           2
Case: 20-40807         Document: 00516269397              Page: 3       Date Filed: 04/06/2022




                                          No. 20-40807


   ture as the one recommended by the government. But even though it had
   correctly identified the basis of the recommendation during the plea hearing,
   the court misspoke at sentencing by suggesting that Gonzalez-Aros was
   awarded the departure for “attempt[ing] to get these aliens back to their
   home country.” The court then gave a within-guidelines sentence of sixty
   months.
                                                 II.
           Gonzalez-Aros’s appeal raises two issues. 1 First, he contends that the
   district court erred by accepting his plea by videoconference without provid-
   ing the “specific reasons” required by the CARES Act. Second, he says that
   the government breached the plea agreement by failing to ask for a one-level
   downward departure under Section 5K3.1.
           Gonzalez-Aros did not preserve these claims, so our review is for plain
   error. Puckett v. United States, 556 U.S. 129, 135 (2009). That requires him
   to show the errors are “clear or obvious” and affected his “substantial
   rights.” Id. Then at the fourth prong, he must persuade us to exercise our
   discretion and correct the errors because they impugn “the fairness, integrity
   or public reputation of judicial proceedings.” Id. (quoting United States v.
   Olano, 507 U.S. 725, 736 (1993)). He hasn’t met that burden for either issue.
           We’ll start with the videoconferencing claim. Gonzalez-Aros failed to
   contend on appeal that this error meets the fourth prong. 2 He has the burden


           1
             Gonzalez-Aros’s plea also included an appeal waiver that the government asks us
   to apply. But we need not resolve that question because an appeal waiver does not eliminate
   our jurisdiction, and the merits of his claims are so clear. United States v. Story, 439 F.3d
   226, 230–31 (5th Cir. 2006).
           2
             Although Gonzalez-Aros appears to claim that this error is structural and subject
   to automatic reversal, the Supreme Court has indicated that even structural errors must
   satisfy the fourth element of plain error review. In Johnson v. United States, 520 U.S. 461,
   468–70 (1997), it declined to address whether an unpreserved error was structural because




                                                3
Case: 20-40807         Document: 00516269397               Page: 4       Date Filed: 04/06/2022




                                           No. 20-40807


   to show that this error meets that requirement. Greer v. United States,
   141 S. Ct. 2090, 2097 (2021). As a result, he has failed to brief this claim
   adequately on appeal. And that means he has forfeited it. 3
           Gonzalez-Aros’s next claim is frivolous. He says that he failed to
   receive a benefit he was promised in the plea agreement. False. The govern-
   ment promised only to request a one-level downward departure under Sec-
   tion 5K3.1. It fulfilled that obligation. What’s more, even if Gonzalez-Aros
   were entitled to a Section 5K3.1 departure, he received one. The district
   court granted him the one-level departure requested by the government.
   During the plea hearing, the court had noted that it was a Section 5K3.1
   departure. The court just misspoke at sentencing when it described the rea-
   son for the departure. A slip of the tongue alone is hardly an error that can
   affect Gonzalez-Aros’s “substantial rights” or “the fairness, integrity or pub-
   lic reputation of judicial proceedings.”
           AFFIRMED.




   the error did not call into question the fairness, integrity, or public reputation of judicial
   proceedings. That suggests that even structural errors must meet the fourth element of
   plain error review before a court can correct them. Zachary L. Henderson, A Comprehensive
   Consideration of the Structural-Error Doctrine, 85 Mo. L. Rev. 965, 1005–06 (2020).
           3
              Rollins v. Home Depot USA, 8 F.4th 393, 397 (5th Cir. 2021); see also, e.g., United
   States v. Paris, 747 F. App’x 257, 258 (5th Cir. 2019) (per curiam) (applying this rule to for-
   feiture of fourth element of plain-error review).




                                                 4